           Case 3:18-cv-01674-AWT Document 34 Filed 03/07/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


 MARK MOHAN,

               Plaintiff

                   v.                                 Case No. 3:18-cv-01674-AWT

 AETNA LIFE INSURANCE COMPANY,


               Defendant


    JOINT MOTION TO POSTPONE COURT DEADLINES PENDING JUNE 4, 2019
                     MEDIATION; PROPOSED ORDER

         The parties have agreed to attempt to resolve this case through private mediation, scheduled

for June 4, 2019 (the first date the agreed-upon mediator was available). To allow the parties to

focus their efforts on trying to resolve the case, the parties jointly move the Court for an order

postponing all deadlines until after the mediation.

         Presently, Defendant must file a motion to seal the record by March 25, 2019, and the

parties must submit the Form 26(f) Report of the Parties’ Planning Meeting the same day. By the

Court’s order dated January 14, 2019 (ECF No. 24), cross-motions for summary judgment are due

within 120 days of the Court ruling on the motion to seal. The parties propose that the Court vacate

these deadlines and that the parties instead be required to file either a Notice of Settlement, or the

Form 26(f) Report of the Parties’ Planning Meeting and Defendant’s motion to seal the record,

shortly after the mediation (by June 21, 2019). Cross-motions for summary judgment shall remain

due 120 days after the Court rules on Defendant’s motion to seal.




{W6578002.1}

                                                  1
           Case 3:18-cv-01674-AWT Document 34 Filed 03/07/19 Page 2 of 4



Dated: March 7, 2019

Attorneys for Plaintiff Mark Mohan           Attorneys for Defendant Aetna Life
                                             Insurance Co.

By: s/ Bruce D. Jacobs                       By: s/ Scott K. Pomeroy
Bruce D. Jacobs                              Scott K. Pomeroy
Federal Bar No. ct12191                      Federal Bar No. ct30285
Jacobs & Jacobs, LLC                         Ogletree, Deakins, Nash, Smoak & Stewart,
700 State Street, 3rd Floor                  P.C.
New Haven, CT 06511                          One Boston Place, Suite 3500
Ph: 203-777-2300                             Boston, MA 02108
Fax: 203-773-8075                            Ph: 207-387-2961
Email: bjacobs@jacobs-jacobs.com             Fax: 207-387-2986
                                             Email: scott.pomeroy@ogletree.com




{W6578002.1}

                                         2
           Case 3:18-cv-01674-AWT Document 34 Filed 03/07/19 Page 3 of 4



                                      PROPOSED ORDER

         The Court has reviewed the joint motion to postpone Court deadlines pending the June 4,

2019 mediation. The Court finds good cause for the motion. Thus, it is ordered that all prior-

issued deadline are vacated. The Court further orders that by June 21, 2019, the parties shall file

either a Notice of Settlement or the Form 26(f) Report of the Parties’ Planning Meeting. If the

case is not resolved, Defendant shall also file a motion to seal the administrative record by June

21, 2019. Cross-motions for summary judgment shall remain due 120 days after the Court rules

on Defendant’s motion to seal.


         IT IS SO ORDERED.



                                     DONE IN CHAMBERS THIS ___ day of March, 2019.

                                     _________________________________
                                     HONORABLE ALVIN W. THOMPSON
                                     U.S. DISTRICT JUDGE




{W6578002.1}

                                                 3
           Case 3:18-cv-01674-AWT Document 34 Filed 03/07/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

     I hereby certify that on March 7, 2019, I electronically filed the within document using the
CM/ECF system which will send notification of such filing(s) to the following:

Bruce D. Jacobs
Jacobs & Jacobs, LLC
700 State Street, 3rd Floor
New Haven, CT 06511
bjacobs@jacobs-jacobs.com

ATTORNEY FOR PLAINTIFF MARK MOHAN


Dated: March 7, 2019

                                                    /s/ Scott K. Pomeroy
                                                    Scott K. Pomeroy




                                                                                        37656728.1




{W6578002.1}

                                               4
